Citation Nr: 1535212	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  10-18 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for erectile dysfunction.

3.  Entitlement to special monthly compensation for loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fields, Counsel



INTRODUCTION

The Veteran had active service from May 1970 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDING OF FACT

In February 2015, prior to the promulgation of a decision in the appeal, the Veteran submitted a written statement requesting to withdraw the appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for all issues have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  At any time before the Board promulgates a decision, an appellant, or an appellant's authorized representative, may withdraw an appeal as to any or all issues either on the record at a hearing or in writing.  38 C.F.R. § 20.204.  

Here, the Veteran and his representative submitted a written statement in February 2015, the date on which he had been scheduled for a Board hearing, indicating that he wished to withdraw his appeal.  38 C.F.R. § 20.204(a), (b).  As such, there remain no allegations of error of fact or law for appellate consideration.  The Board has no jurisdiction to review this appeal, and it is dismissed.  38 C.F.R. § 20.202.


ORDER

The appeal is dismissed.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


